                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JAMES MORRIS,                              )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )
                                           )       Case No. 19-1056-JWB
BUHLER VERSATILE, INC.,                    )
                                           )
                     Defendant.            )

                                  ORDER TO SHOW CAUSE

       On March 21, 2019, the court set a telephone scheduling conference before the

undersigned magistrate judge on May 6, 2019 at 11:00 a.m. (ECF No. 8). The initial

scheduling order provided a telephone number for the parties to dial for joining the

conference call. The order also directed the parties to submit their respective Fed. R. Civ.

P. 26(a)(1) initial disclosures to the court by April 24, 2019.

       Although the parties did submit their planning report on April 24, 2019, plaintiff

failed to submit his Rule 26(a)(1) initial disclosures in advance of the scheduling

conference, as required by the court’s initial order. On May 6, 2019, defendant’s counsel

called in, but plaintiff’s counsel failed to call in or otherwise inform the court of any

conflict with the scheduling conference. When plaintiff’s counsel still did not dial in after

several minutes, defendant’s counsel was informed that the scheduling conference would

have to be rescheduled.

       Under both Fed. R. Civ. P. 16(f) and D. Kan. R. 16.2(c), if a party or its attorney

                                               1
fails to appear at a scheduling or other pretrial conference, the court has the discretion to

impose sanctions, including dismissal or default. Plaintiff has offered no explanation to

the court as to his failure to submit Rule 26(a)(1) initial disclosures and his failure to appear

at the May 6, 2019 scheduling conference. Plaintiff is hereby required to show good cause

in writing to United States District Judge John W. Broomes, on or before May 20, 2019,

why this action should not be dismissed in its entirety, with prejudice, for lack of

prosecution.

       IT IS SO ORDERED.

       Dated May 6, 2019, at Kansas City, Kansas.

                                                    s/ James P. O’Hara
                                                    James P. O’Hara
                                                    U.S. Magistrate Judge




                                               2
